Exhibit 10.2

EXECUTION VERSION

 

 

 

INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT

dated as of July 1, 2013

relating to the

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of February 28, 2013

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

THE SUBSIDIARIES OF TRANSDIGM INC. FROM TIME TO TIME PARTY THERETO,

THE LENDERS PARTY THERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

UBS SECURITIES LLC

MORGAN STANLEY SENIOR FUNDING, INC.

CITIGROUP GLOBAL MARKETS INC.

BARCLAYS BANK PLC

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners

UBS SECURITIES LLC,

as Syndication Agent

and

BARCLAYS BANK PLC

and

PNC CAPITAL MARKETS LLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT dated as of July 1, 2013 (this
“Agreement”), to the AMENDED AND RESTATED CREDIT AGREEMENT dated as of
February 28, 2013, as amended by Amendment No. 1 dated as of the date hereof (as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TRANSDIGM INC., a Delaware corporation (the
“Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”),
each subsidiary of the Borrower from time to time party thereto, the lenders
party thereto (the “Existing Lenders”), and CREDIT SUISSE AG, as administrative
agent and collateral agent for the Lenders (in such capacities, the “Agent”).

A. The Borrower has requested that the Persons set forth on Schedule I hereto
(the “Additional Tranche C Term Lenders”) make Incremental Term Loans in the
form of additional Tranche C Term Loans in an aggregate principal amount of
$900,000,000 (the “Additional Tranche C Term Loans”) to the Borrower on the
Additional Tranche C Term Loan Effective Date (as defined below).

C. The Additional Tranche C Term Lenders are willing to make the Additional
Tranche C Term Loans to the Borrower on the Additional Tranche C Term Loan
Effective Date on the terms set forth herein and in the Credit Agreement and
subject to the conditions set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Credit Agreement (as amended hereby). The rules of interpretation set forth in
Section 1.03 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis. As used herein, the term “Additional Tranche C
Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of this Agreement, the Borrowing of the Additional Tranche C
Term Loans hereunder and the use of the proceeds thereof in accordance with the
terms of the Credit Agreement and this Agreement, (b) the issuance of the 2013
Senior Subordinated Notes, (c) the payment of the Specified Dividend and (d) the
payment of fees and expenses incurred in connection with the foregoing (the
“Transaction Costs”).

SECTION 2. Incremental Term Loan Commitments. (a) Each Additional Tranche C Term
Lender hereby agrees, severally and not jointly, on the terms set forth herein
and in the Credit Agreement and subject to the conditions set forth herein, to
make Additional Tranche C Term Loans to the Borrower on the Additional Tranche C
Term Loan Effective Date in an aggregate principal amount not to exceed the
amount set forth opposite such Additional Tranche C Term Lender’s name on
Schedule I hereto. Amounts borrowed under this Section 2(a) and repaid or
prepaid may not be reborrowed.



--------------------------------------------------------------------------------

(b) Unless the context shall otherwise require, the Additional Tranche C Term
Loans shall constitute additional “Tranche C Term Loans”, “Incremental Term
Loans”, solely with respect to the Tranche B Term Loans, “Other Term Loans” and
“2013 Incremental Term Loans” and the Additional Tranche C Term Lenders shall
constitute additional “Tranche C Term Lenders”, “Incremental Term Lenders” and
“Lenders”, in each case for all purposes of the Credit Agreement and the other
Loan Documents.

(c) The proceeds of the Additional Tranche C Term Loans shall be used solely
(i) to finance a portion of the Specified Dividend and to pay the Transaction
Costs and (ii) for general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, Permitted Acquisitions.

(d) Unless previously terminated, the commitments of the Additional Tranche C
Term Lenders pursuant to
Section 2(a) shall terminate upon the making of the Additional Tranche C Term
Loans on the Additional Tranche C Term Loan Effective Date.

SECTION 3. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligations of the Additional Tranche C Term Lenders to make
Additional Tranche C Term Loans shall be subject to the satisfaction or waiver
of the following conditions precedent (the date on which such conditions
precedent are so satisfied or waived, the “Additional Tranche C Term Loan
Effective Date”):

(a) the Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of (i) the Borrower, Holdings and the
Subsidiaries of the Borrower party to the Credit Agreement on the date hereof,
(ii) the Agent and (iii) the Additional Tranche C Term Lenders;

(b) at the time of and immediately after giving effect to the making of the
Additional Tranche C Term Loans and the application of the proceeds thereof,
each of the conditions set forth in Section 4.01(b) and Section 4.01(c) of the
Credit Agreement shall be satisfied; provided that, for purposes of the
condition set forth in Section 4.01(b), the words “Restatement Date” set forth
in Section 3.13(a) of the Credit Agreement shall be deemed to be “Additional
Tranche C Term Loan Effective Date” in each place they appear in Section 3.13(a)
and the word “Transactions” in Section 3.13(a) shall be deemed to be “Additional
Tranche C Transactions”;

(c) on the Additional Tranche C Term Loan Effective Date, at the time of and
immediately after giving effect to the Additional Tranche C Term Loans and the
application of the proceeds thereof, (i) the Consolidated Net Leverage Ratio
shall be no greater than 6.50 to 1.00 and (ii) the Consolidated Secured Net Debt
Ratio shall be no greater than 4.25 to 1.00;

(d) the Agent shall have received a certificate dated as of the Additional
Tranche C Term Loan Effective Date and executed by a Financial Officer of the
Borrower with respect to the conditions set forth in paragraphs (b) and
(c) above;

 

2



--------------------------------------------------------------------------------

(e) the Agent shall have received a notice of borrowing in accordance with
Section 2.03 and Section 2.24(a) of the Credit Agreement;

(f) the Agent, on behalf of itself, the arrangers of the Additional Tranche C
Term Loans, the Lenders and the Issuing Bank, shall have received a solvency
opinion in form and substance and from an independent investment bank or
valuation firm reasonably satisfactory to the Agent to the effect that Holdings
and its Subsidiaries, on a consolidated basis after giving effect to the
Additional Tranche C Transactions, are solvent;

(g) the Agent shall have received legal opinions, board resolutions and other
closing certificates consistent with those delivered on the Restatement Date;

(h) the Agent shall have received, at least five Business Days prior to the
Additional Tranche C Term Loan Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, that has been reasonably requested by the Agent or any Additional
Tranche C Term Lender as of such date; and

(i) the Agent shall have received all fees and reimbursement of all expenses
separately agreed in writing by the Borrower and the arrangers of the Additional
Tranche C Term Loans or required by Section 9.03 of the Credit Agreement or by
any other Loan Document to be reimbursed by the Borrower on the Additional
Tranche C Term Loan Effective Date in connection with this Agreement and the
transactions contemplated hereby to the extent invoiced on or prior to the date
hereof.

The Agent shall notify the Borrower and the Lenders of the Additional Tranche C
Term Loan Effective Date, and such notice shall be conclusive and binding.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings and the Borrower represent and warrant to
each of the Lenders (including the Additional Tranche C Term Lenders) and the
Agent that (a) this Agreement has been duly authorized, executed and delivered
by Holdings, the Borrower and the Subsidiaries of the Borrower party hereto, and
this Agreement constitutes a legal, valid and binding obligation of Holdings,
the Borrower and the Subsidiaries of the Borrower party hereto, subject to
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and to
general principles of equity; (b) after giving effect to this Agreement, the
representations and warranties set forth in Article III of the Credit Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the Additional Tranche C Term Loan Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct in all material respects on and as of
such earlier date; provided that, (i) in each case, such materiality qualifier
shall not be applicable to any representation and warranty that already is
qualified or modified by materiality in the text thereof and (ii) for purposes
of the representation in Section 3.13(a) of the Credit Agreement, the words
“Restatement Date” in each place set forth therein shall be deemed to be

 

3



--------------------------------------------------------------------------------

“Additional Tranche C Term Loan Effective Date” and the word “Transactions”
shall be deemed to be “Additional Tranche C Transactions” and (c) as of the
Additional Tranche C Term Loan Effective Date, after giving effect to this
Agreement, no Default or Event of Default has occurred and is continuing or
would reasonably be expected to result from the borrowing of the Additional
Tranche C Term Loans and the use of the proceeds thereof.

SECTION 5. Term Loan Borrowings. The Borrower and each Additional Tranche C Term
Lender hereby agree pursuant to Section 2.24(d) of the Credit Agreement that the
Additional Tranche C Term Loans made hereunder will be allocated ratably to each
outstanding Borrowing of Tranche C Term Loans that are LIBO Rate Term Loans and
ABR Term Loans under the Credit Agreement for purposes of determining the
initial Applicable Rate thereon and Interest Period therefor.

SECTION 6. Other Agreements. The Borrower hereby agrees that effective as of the
Additional Tranche C Term Loan Effective Date, the Tranche C Term Loans
(including the Additional Tranche C Term Loans) shall amortize as set forth on
Schedule II hereto, and the amount of each payment of principal in respect of
the Tranche C Term Loans pursuant to Section 2.08(a)(ii) of the Credit Agreement
shall, in lieu of the applicable amount set forth therein, be in the applicable
amount set forth on Schedule II hereto (as adjusted from time to time in
accordance with the terms of Section 2.08(a)(ii) of the Credit Agreement).

SECTION 7. Certain Post-Effectiveness Collateral Obligations. Within 60 days
following the Additional Tranche C Term Loan Effective Date (or such later
period as the Agent may agree in its sole discretion), the Borrower shall
deliver to the Agent each of the documents, and take each of the actions,
specified in Sections 2, 3 and 4 of Schedule 5.12 to the Credit Agreement (it
being understood that references therein to the date that is 90 days after the
Restatement Date shall be deemed to refer to the date that is 60 days following
the Additional Tranche C Term Loan Effective Date).

SECTION 8. Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the Additional Tranche C Term Loan Effective Date, any
reference to the Credit Agreement in any Loan Document, and the terms “this
Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and words of similar
import in the Credit Agreement, shall, unless the context otherwise requires,
mean the Credit Agreement as modified hereby. This Agreement shall constitute a
“Loan Document” and an “Incremental Term Loan Assumption Agreement”, in each
case for all purposes of the Credit Agreement and the other Loan Documents.

 

4



--------------------------------------------------------------------------------

SECTION 9. Acknowledgement and Consent. Each Loan Party hereby acknowledges that
it has read this Agreement and consents to the terms hereof and further hereby
affirms, confirms and agrees that (a) notwithstanding the effectiveness of this
Agreement, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects, in each case, as
amended hereby; (b) its Guarantee of the Obligations, and the pledge of and/or
grant of a security interest in its assets as Collateral to secure the
Obligations, all as and to the extent provided in the Collateral Documents as
originally executed, shall continue in full force and effect in respect of, and
to secure, the Obligations (including the Additional Tranche C Term Loans); and
(c) all the representations and warranties made by or relating to it contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Additional Tranche C Term Loan Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representation and warranty
that already is qualified or modified by materiality in the text thereof.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 11. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Credit Agreement shall apply to this Agreement to the same
extent as if fully set forth herein.

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

TRANSDIGM INC. by   /s/ Gregory Rufus   Name:   Gregory Rufus   Title:  
Executive Vice President, Chief Financial Officer and Secretary

 

TRANSDIGM GROUP INCORPORATED by   /s/ Gregory Rufus   Name:   Gregory Rufus  
Title:   Executive Vice President, Chief Financial Officer and Secretary

 

 

[Signature Page to Incremental Term Loan Assumption Agreement]



--------------------------------------------------------------------------------

MARATHONNORCO AEROSPACE, INC.

ADAMS RITE AEROSPACE, INC.

CHAMPION AEROSPACE LLC

AVIONIC INSTRUMENTS LLC

SKURKA AEROSPACE INC.

AEROCONTROLEX GROUP, INC.

AVIATION TECHNOLOGIES, INC.

TRANSICOIL LLC

MALAYSIAN AEROSPACE SERVICES, INC.

BRUCE AEROSPACE INC.

BRUCE INDUSTRIES, INC.

CEF INDUSTRIES, LLC

ACME AEROSPACE, INC.

SEMCO INSTRUMENTS, INC.

DUKES AEROSPACE, INC.

CDA INTERCORP LLC

AVTECHTYEE, INC.

MCKECHNIE AEROSPACE HOLDINGS, INC.

MCKECHNIE AEROSPACE DE, INC.

MCKECHNIE AEROSPACE US LLC

MCKECHNIE AEROSPACE INVESTMENTS, INC.

HARTWELL CORPORATION

WESTERN SKY INDUSTRIES, LLC

TEXAS ROTRONICS, INC.

HARCO LABORATORIES, INCORPORATED

SCHNELLER HOLDINGS LLC

SCHNELLER INTERNATIONAL SALES CORP.

SCHNELLER LLC

AMSAFE GLOBAL HOLDINGS, INC.

AP GLOBAL HOLDINGS, INC.

AP GLOBAL ACQUISITION CORP.

AMSAFE INDUSTRIES, INC.

BRIDPORT HOLDINGS, INC.

AMSAFE, INC.

AMSAFE AVIATION, INC.

AMSAFE COMMERCIAL PRODUCTS, INC.

BRIDPORT-AIR CARRIER, INC.

BRIDPORT ERIE AVIATION, INC.

AMSAFE – C SAFE, INC.

ARKWIN INDUSTRIES, INC.

by

 

/s/ Gregory Rufus

  Name: Gregory Rufus   Title: Treasurer and Secretary

 

 

[Signature Page to Incremental Term Loan Assumption Agreement]



--------------------------------------------------------------------------------

  WHIPPANY ACTUATION SYSTEMS, LLC by   /s/ Gregory Rufus   Name: Gregory Rufus  
Title: Treasurer and Secretary

 

 

[Signature Page to Incremental Term Loan Assumption Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Additional Tranche C Term Lender and
as Agent by   /s/ Kevin Buddhdew   Name: Kevin Buddhdew   Title: Authorized
Signatory by   /s/ Patrick Freytag   Name: Patrick Freytag   Title: Authorized
Signatory

 

 

[Signature Page to Incremental Term Loan Assumption Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Additional Tranche C Term Loans

 

Additional Tranche C Term Lender

   Additional Tranche C
Term  Loan Amount  

Credit Suisse AG, Cayman Islands Branch

   $ 900,000,000      

 

 

 

TOTAL

   $ 900,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Tranche C Term Loan Amortization

 

DATE

   SCHEDULED TRANCHE C
TERM LOAN REPAYMENTS  

September 30, 2013

December 31, 2013

   $


$

6,511,306.53


6,511,306.53

  


  

March 31, 2014

June 30, 2014

September 30, 2014

December 31, 2014

   $


$

$

$

6,511,306.53


6,511,306.53

6,511,306.53

6,511,306.53

  


  

  

  

March 31, 2015

June 30, 2015

September 30, 2015

December 31, 2015

   $


$

$

$

6,511,306.53


6,511,306.53

6,511,306.53

6,511,306.53

  


  

  

  

March 31, 2016

June 30, 2016

September 30, 2016

December 31, 2016

   $


$

$

$

6,511,306.53


6,511,306.53

6,511,306.53

6,511,306.53

  


  

  

  

March 31, 2017

June 30, 2017

September 30, 2017

December 31, 2017

   $


$

$

$

6,511,306.53


6,511,306.53

6,511,306.53

6,511,306.53

  


  

  

  

March 31, 2018

June 30, 2018

September 30, 2018

December 31, 2018

   $


$

$

$

6,511,306.53


6,511,306.53

6,511,306.53

6,511,306.53

  


  

  

  

March 31, 2019

June 30, 2019

September 30, 2019

December 31, 2019

   $


$

$

$

6,511,306.53


6,511,306.53

6,511,306.53

6,511,306.53

  


  

  

  

Term Loan Maturity Date

     Remainder   